DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwärzler et al. (US 3,851,594).
Referring to Claim 1: Schwärzler discloses a track switching arrangement for a track-based guided transportation system (Fig. 1), the track switching arrangement forming diverging pathways and enabling vehicle-side switching of a vehicle (1) in the guided transportation system (Fig. 5), the track switching arrangement comprising: 
an upstream pathway (13, 14) (Fig. 5); 
two downstream pathways (13’, 14’) (Fig. 5); and 


Referring to Claim 2: Schwärzler discloses a track switching arrangement, wherein the track elements (10, 11, 16, 17) are under-hung (Fig. 1).

Referring to Claim 3: Schwärzler discloses a track switching arrangement, wherein the track elements (10, 11, 16, 17) comprise four rails (Fig. 1).

Referring to Claim 4: Schwärzler discloses a track switching arrangement, wherein the track elements (10, 11, 16, 17) are each in the same plane (Fig. 1).

Referring to Claim 5: Schwärzler discloses a track switching arrangement, wherein the track elements (10, 11, 16, 17) are arranged in respective guideways configured to accommodate respective bearings (6, 7, 8, 9) of the vehicle (Fig. 1).

Referring to Claim 6: Schwärzler discloses a track switching arrangement, wherein at the upstream pathway (13, 14), the respective guideways have a first width such that the rails (10, 11, 16, 17) arranged therein are each arranged to interact with a respective bearing (6, 7, 8, 9) of the vehicle (1), and wherein at a beginning portion of 

Referring to Claim 7: Schwärzler discloses a track switching arrangement, wherein at a further portion of the path switching transition region downstream from the beginning portion, the respective guideways further increases in width to accommodate additional track elements (10b, 10c, 11b, 11c) of the diverging pathways (see lines E through L in Fig. 5).

Referring to Claim 8: Schwärzler discloses a track switching arrangement, further comprising a cross-over region (see lines F through H in Fig. 5).

Referring to Claim 9: Schwärzler discloses a track switching arrangement, further comprising at least one guideway and at least one track element (10, 11, 16, 17) arranged in the at least one guideway (13, 14) (Fig. 1).

Referring to Claim 10: Schwärzler discloses a track switching arrangement, wherein the at least one guideway (13, 14) has a cross section structured to allow a vehicle guidance apparatus (3, 4) of the vehicle (1) to suspend substantially beneath the track element (10, 11, 16, 17), which is connected to an overhang ceiling of the at least one guideway (Fig. 1), such that the at least one bearing (6, 7, 8, 9) of the vehicle guidance 

Referring to Claim 11: Schwärzler discloses a track switching arrangement, wherein the at least one guideway (13, 14) comprises a substantially rectangular cross-section with a gap in a top wall configured to accommodate the bearing (6, 7, 8, 9) to provide levitation to suspend substantially below an overhang ceiling of the guideway while the bearing is connected to the vehicle (1) substantially outside the guideway (Fig. 1).

Referring to Claim 17: Schwärzler discloses a track switching arrangement, wherein the track elements (10, 11, 16, 17) form an overhead bearing surface (Fig. 1) comprising two rails (13, 14) on a single plane and multiple largely guidance rails (25, 26, 27) (Fig. 5).

Referring to Claim 18: Schwärzler discloses a track switching arrangement, wherein the track elements (10, 11, 16, 17) form an overhead bearing surface (Fig. 1) comprising two rails (13, 14) on a single plane with a plurality of off-set and angled rails (25, 26, 27) producing both levitation and guidance (Col. 12, lines 10-24).

Referring to Claim 20: Schwärzler discloses a method of operating the switching system of claim 1, the method comprising: controlling activation and/or magnitude of operation of one or more respective bearings (6, 7, 8, 9) on the vehicle (1) during travel through the path switching transition region (Fig. 5) having the diverging pathways between the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schwärzler in view of Fiske et al. (US 2003/0217668).
Referring to Claim 12: Schwärzler discloses the track switching arrangement of claim 1, and further teaches wherein the track elements (10, 11, 16, 17) form an overhead bearing surface comprising four tracks configured for respective selective interaction with four bearings (6, 7, 8, 9) of the vehicle (Fig. 1). 
Schwarzler does not specifically teach four combined out-of-plane and in-plane bearings. However, Fiske discloses a magnetic levitating vehicle track system (Fig. 6a, 6b, 6c, 6d) (Para [0015]) comprising four track elements (63) that function with four bearing elements (61) (Fig. 6a, 6b, 6c, 6d); (Para. [0074]), wherein the four bearings are capable of being rotated to allow for out-of-plane bearings and/or in-plane bearings (Fig. 6a, 6b, 6c, 6d) (Para. [0075], “each magnet array 61 and 63 comprise a plurality of magnets arranged with rotating magnetization”). 


Referring to Claim 13: Schwärzler discloses the track switching arrangement of claim 1, and further teaches wherein the track elements (10, 11, 16, 17) form an overhead bearing surface comprising four tracks configured for respective selective interaction with four bearings (6, 7, 8, 9) of the vehicle (Fig. 1). 
Schwarzler does not specifically teach two largely out-of-plane bearings and two largely in-plane bearings of the vehicle. However, Fiske discloses a magnetic levitating vehicle track system (Fig. 6a, 6b, 6c, 6d) (Para [0015]) comprising four track elements (63) that function with four bearing elements (61) (Fig. 6a, 6b, 6c, 6d); (Para. [0074]), wherein the four bearings are capable of being rotated to allow for out-of-plane bearings and/or in-plane bearings (Fig. 6a, 6b, 6c, 6d) (Para. [0075], “each magnet array 61 and 63 comprise a plurality of magnets arranged with rotating magnetization”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the bearings and tracks of Schwarzler's track switching arrangement by employing the bearings with rotating magnetization, as taught by Fiske, in order to have allowed for two largely out-of-plane bearings and two largely in-plane bearings of the vehicle, thus allowing for better control over the levitating vehicle.

Referring to Claim 14: Schwärzler discloses the track switching arrangement of claim 1, and further teaches wherein the track elements (10, 11, 16, 17) form an overhead bearing surface comprising three tracks (each track element may be considered a track, Schwärzler having four total) configured for respective selective interaction with four bearings (6, 7, 8, 9) of the vehicle (Fig. 1). 
Schwarzler does not specifically teach one out-of-plane bearing and two in-plane bearings of the vehicle. However, Fiske discloses a magnetic levitating vehicle track system (Fig. 6a, 6b, 6c, 6d) (Para [0015]) comprising four track elements (63) that function with four bearing elements (61) (Fig. 6a, 6b, 6c, 6d); (Para. [0074]), wherein the four bearings are capable of being rotated to allow for out-of-plane bearings and/or in-plane bearings (Fig. 6a, 6b, 6c, 6d) (Para. [0075], “each magnet array 61 and 63 comprise a plurality of magnets arranged with rotating magnetization”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the bearings and tracks of Schwarzler's track switching arrangement by employing the bearings with rotating magnetization, as taught by Fiske, in order to have allowed for one out-of-plane bearing and two in-plane bearings of the vehicle, thus allowing for better control over the levitating vehicle.

Referring to Claim 15: Schwärzler discloses the track switching arrangement of claim 1, and further teaches wherein the track elements (10, 11, 16, 17) form an overhead 
Schwarzler does not specifically teach two out-of-plane bearings and two in-plane bearings of the vehicle. However, Fiske discloses a magnetic levitating vehicle track system (Fig. 6a, 6b, 6c, 6d) (Para [0015]) comprising four track elements (63) that function with four bearing elements (61) (Fig. 6a, 6b, 6c, 6d); (Para. [0074]), wherein the four bearings are capable of being rotated to allow for out-of-plane bearings and/or in-plane bearings (Fig. 6a, 6b, 6c, 6d) (Para. [0075], “each magnet array 61 and 63 comprise a plurality of magnets arranged with rotating magnetization”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the bearings and tracks of Schwarzler's track switching arrangement by employing the bearings with rotating magnetization, as taught by Fiske, in order to have allowed for two out-of-plane bearings and two in-plane bearings of the vehicle, thus allowing for better control over the levitating vehicle.

Referring to Claim 16: Schwärzler discloses the track switching arrangement of claim 1, and further teaches wherein the track elements (10, 11, 16, 17) form an overhead bearing surface comprising four rails on a single plane (Fig. 1) configured for respective selective interaction with four bearings (6, 7, 8, 9) of the vehicle (Fig. 1). 
Schwarzler does not specifically teach four in-plane bearings of the vehicle. However, Fiske discloses a magnetic levitating vehicle track system (Fig. 6a, 6b, 6c, 6d) (Para [0015]) comprising four track elements (63) that function with four bearing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the bearings and tracks of Schwarzler's track switching arrangement by employing the bearings with rotating magnetization, as taught by Fiske, in order to have allowed for four in-plane bearings of the vehicle, thus allowing for better control over the levitating vehicle.

Referring to Claim 19: Schwärzler discloses the track switching arrangement of claim 1, and further teaches wherein the track elements (10, 11, 16, 17) form an overhead bearing surface comprising three tracks (each track element may be considered a track, Schwärzler having four total) configured for respective selective interaction with four bearings (6, 7, 8, 9) of the vehicle (Fig. 1). 
Schwarzler does not specifically teach an overhead bearing surface comprising one rail with one out-of-plane bearing and two rails with in-plane bearings. However, Fiske discloses a magnetic levitating vehicle track system (Fig. 6a, 6b, 6c, 6d) (Para [0015]) comprising four track elements (63) that function with four bearing elements (61) (Fig. 6a, 6b, 6c, 6d); (Para. [0074]), wherein the four bearings are capable of being rotated to allow for out-of-plane bearings and/or in-plane bearings (Fig. 6a, 6b, 6c, 6d) (Para. [0075], “each magnet array 61 and 63 comprise a plurality of magnets arranged with rotating magnetization”). 


Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure because they relate to magnetically levitated vehicle track switching arrangements: US-20190023285; US-20200164750; US-20080083346; US-7757609; US-6684794; and DE-2426513.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617